Case 19-25757-JNP         Doc 281     Filed 12/23/19 Entered 12/23/19 14:41:46             Desc Main
                                     Document      Page 1 of 1



                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF NEW JERSEY

 In Re:                        :                       CHAPTER 7
                               :
                               :
 Kline Construction Co., Inc.  :
                               :                       CASE NO.: 19-25757 (JNP)
                               :
                               :
   Debtor.                     :
 ______________________________:


 Douglas S. Stanger, Esq.
 Flaster, Greenberg, PC
 646 Ocean Heights Avenue
 Linwood, NJ 08221


                         NOTICE OF APPOINTMENT OF TRUSTEE

 The Acting United States Trustee hereby appoints Douglas S. Stanger, Esq., to serve as the
 chapter 7 trustee of the above-captioned bankruptcy estate. If he cannot qualify, the trustee is
 required to notify the United States Trustee in writing within five days of receipt of this notice of
 rejection of this appointment.


                                        ANDREW R. VARA
                                        ACTING UNITED STATES TRUSTEE
                                        REGION 3


                                        By:     /s/ Martha R. Hildebrandt
                                               Martha R. Hildebrandt
                                               Assistant United States Trustee


 Dated: December 23, 2019
